Exhibit 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Inconnectionwith the Quarterly Report of Atlas Mining Company on Form 10-QSB/A for the period endingMarch 31, 2007 as filed with the Securities and ExchangeCommissionon the datehereof,I, Christopher T. Carney,Interim ChiefFinancial Officer of the Company,certify, pursuant to 18 U.S.C.ss. 1350, as adopted pursuant to ss. 906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Atlas Mining Company Date: July 15, 2009 By: /s/ CHRISTOPHER T. CARNEY Christopher T. Carney Interim Chief Financial Officer
